Citation Nr: 1515183	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-08 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to non-service connected death pension benefits.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The National Personnel Records Center (NPRC) certified that the Veteran had Recognized Guerrilla Service from April 1945 to June 1945, and that he served in the Regular Philippine Army from June 1945 to July 1945.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In numerous statements, the appellant, who is representing herself, has stated that she is over 80 years old in requesting a decision on her claim.  See, e.g., March 2013 appellant statement (to the president); May 2012 appellant statement.  The Board notes that the evidence of record also indicates that the appellant is over 75 years of age.  See, e.g., May 2012 claim; June 1952 marriage certificate.  Accordingly, the Board interprets the appellant's statements as her motion to advance her appeal on the Board's docket due to advanced age, pursuant to 38 C.F.R. § 20.900(c) (2014).  The Board grants this motion, and accordingly, this appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).

Documents contained on the Virtual VA paperless claims processing are duplicative of the evidence of record.  The Veterans Benefits Management System does not contain any relevant documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


	(CONTINUED ON NEXT PAGE)
REMAND

The appellant contends that the Veteran had qualifying wartime service in the Republic of the Philippines, and that as such, she may be entitled to nonservice-connected death pension benefits.  In denying the appellant's claim, the RO appears to have relied upon documentation from the Army of the Philippines and the NPRC regarding the Veteran's service.  

However, VA regulations state that VA "shall request verification of service from the service department."  38 C.F.R. § 3.203(c).  The United States Court of Appeals for Veterans Claims has recently held that VA cannot rely upon a negative response from the NPRC to determine qualifying service under 38 C.F.R. § 3.203.  Tagupa v. McDonald, 27 Vet. App. 95 (2014).  Thus, verification of service must be requested from the appropriate service department, in this case, the Department of the Army.

Therefore, the AOJ should gather the information of record regarding the Veteran's service, and submit it to the Department of the Army for verification.

Further, the Board notes the appellant has not been provided a notice letter under the Veterans Claims Assistance Act of 2000 (VCAA) regarding her claim.  On remand, the AOJ should provide the appellant with VCAA notice including the necessary information for her claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the appellant with VCAA notice, including notice regarding nonservice-connected death pension claims.

2. Request from the NPRC any and all documentation it has regarding the Veteran's service.  See, e.g., April 2014 PIES response.  

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, and advise the appellant of the status of the Veteran's records.  

3. After the foregoing record development is completed, submit a request to the United States Department of the Army, not the NPRC, for verification of the Veteran's service.  Include the complete Form 23, the appellant's statements, the Veteran's translated March 2000 statement, the June 2002 Certification from Armed Forces of the Philippines, the February 2011 certification from the Philippine Veterans Affairs Office that the Veteran received Old Age Pension, a copy of #03, File #449 of the Reconstructed Recognized Guerilla Roster, the Veteran's available service treatment records, and any further documentation received from the NPRC or other alternative sources.

4. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the appellant with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

